





CITATION: R. v. Malaj, 2012
          ONCA 21



DATE: 20120111



DOCKET: C51180



COURT OF APPEAL FOR ONTARIO



Winkler C.J.O., Doherty and Goudge JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Edi Malaj



Appellant



P. Andras Schreck and Lucy Sanders, for the appellant



Scott Latimer, for the respondent



Heard:
January 10, 2012



On appeal from the conviction entered on May 19, 2009 by
          Justice P.A. Daley of the Superior Court of Justice.



APPEAL BOOK ENDORSEMENT



[1]

The appellant does not contest the trial judges finding of fact.  The
    trial judge reviews them in detail in para. 37 of his reasons, to which we
    would only add the fact that the male seen at the parking lot matched the
    description of the male who pointed the handgun.  The trial judge took all
    these circumstances into account.  We find no error in his conclusion that they
    constitute reasonable and probable grounds for arrest.  Because of this the
    stop and the search were lawful.

[2]

The arguments concerning ss. 10(a) and (b) of the Charter were not pressed
    before us and we find no merit in them.  In the circumstances it is unnecessary
    for us to deal with s. 24(2).

[3]

The appeal is dismissed.


